Citation Nr: 0621364	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability manifested by congestive heart failure with atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2004, a statement of the case was issued in September 2004, 
and a substantive appeal was received in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a cardiovascular disability manifested by 
congestive heart failure with atrial fibrillation as such was 
aggravated by his service-connected diabetes mellitus.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet.App. 439, at 446 and 448 (1995).

It is noted that the RO requested that a VA examiner provide 
an opinion as to whether the veteran's service-connected 
diabetes mellitus caused the veteran's heart condition.  In 
response to the request, a VA examiner indicated, in an 
October 2004 report, that diabetes mellitus did not "play a 
role" in the veteran's heart condition.  The VA examiner 
diagnosed the veteran as having atrial fibrillation and noted 
that he no longer had congestive heart failure.  Notably, the 
October 2004 VA examiner was not asked to, and, therefore did 
not provide an opinion as to whether diabetes mellitus 
aggravated the veteran's heart condition.  

The record reflects that in February 2004 and March 2005 a 
private examiner, Dr. B. K., stated that the veteran's 
diabetes mellitus "played a role" in his heart condition.  
A March 2004 VA treatment note similarly indicates the 
possibility of a relationship between the veteran's service-
connected diabetes mellitus and his heart condition.  
Therefore, the veteran's representative asks that the Board 
remand this appeal for a competent medical examination on the 
issue of aggravation of a nonservice-connected condition by a 
service-connected disability.  The Board agrees.  An 
additional medical examination is necessary before the Board 
can fairly decide the veteran's case.

The Board also notes that new evidence has been received 
since this appeal was certified by the RO and sent to the 
Board.  The RO is instructed below to consider this new 
evidence along with the new VA examination in evaluating the 
claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

Although the veteran was provided notice for the first three 
elements of a service connection claim in accordance with the 
VCAA, no notice of the degree of disability and effective 
date of the disability was furnished to the veteran in this 
case.  On remand, appropriate action should be taken.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
cardiology examination for the purpose 
of ascertaining the nature and etiology 
of any current cardiovascular 
disability.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the veteran, the examiner 
should specify the nature of the 
veteran's heart problems, providing 
diagnoses for all identified cardiac 
disabilities, and providing an opinion 
as to whether any current 
cardiovascular disability is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
the veteran's service-connected 
diabetes mellitus, including whether 
diabetes mellitus caused, contributed 
to cause, or chronically worsened a 
current cardiovascular disability.  A 
detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran 
currently has a cardiovascular 
disability that is related to his 
service connected diabetes mellitus, on 
a medical scientific basis and without 
invoking processes related to guesses 
or based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.  

2.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claim for service 
connection for a cardiovascular 
disability.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  
In this regard, the veteran must be 
provided a notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. § 5103(a); 
see also Dingess v. Nicholson, 19 
Vet.App. 473 (2006).  The veteran must 
also be asked to submit all pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159.

3.	After completion of the above and any 
other development deemed necessary, 
review the expanded record, including 
new evidence submitted to the Board 
following certification of this appeal, 
and determine if the benefits sought 
can be granted.  Unless the benefits 
sought are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


